t c memo united_states tax_court victor a and marion w prieto petitioners v commissioner of internal revenue respondent docket no filed date gregg m anderson and richard w craigo for petitioners peter c rock for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and penalties on petitioners’ federal_income_tax penalties year deficiencies sec_6662 a dollar_figure dollar_figure big_number big_number all section references are to the internal_revenue_code in effect - - for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the issues for decision are whether petitioners’ horse activity was an activity engaged in for profit and whether petitioners are liable for penalties pursuant to sec_6662 for negligence findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts the stipulation of facts with respect to subsequent years the stipulation of settled issues and the attached exhibits are incorporated herein by this reference at the time they filed the petition victor prieto dr prieto and marion prieto mrs prieto resided in san mateo california i dr prieto’s medical practice dr prieto is an orthopedic surgeon since dr prieto has been in private practice in the partnership of jensen watson light jwl hired him at a salary of dollar_figure per year in dr prieto made partner at jwl at this time his salary increased to between dollar_figure and dollar_figure per year since dr prieto has run his own successful medical practice in san francisco california mrs prieto also worked in her husband’s medical practice she spends a considerable ' respondent concedes that sec_469 is not applicable_amount of time working in the medical practice dr prieto’s medical practice employed lori sasaki as a bookkeeper from through petitioners had no substantial income-producing assets or any other substantial source_of_income other than dr prieto’s medical practice petitioners reported the following net profit from dr prieto’s schedule c profit or loss from business for his orthopedic medical practice year net profit dollar_figure big_number big_number big_number big_number big_number big_number big_number total big_number from through the net profit of dr prieto’s medical practice averaged dollar_figure il the horse activity a background from the age of to mrs prieto rode horses on the farm where she lived from the age of to mrs prieto owned a horse that was an ex-barrel racer none of these horses were show jumpers since she was a teenager mrs prieto had wanted to be involved in the horse field mrs prieto always enjoyed horses - - and had a strong interest in horses dr prieto also enjoyed horses petitioners have two children jill and claire jill was born on date and claire was born on date as parents petitioners were actively involved in their daughters’ activities some of the activities petitioners’ daughters participated in included swimming and dancing petitioners would organize dance troops transport children to events and arrange for obtaining uniforms in when jill was and claire wa sec_5 jill and claire began riding horses whatever activity petitioners and their family got involved with they did it percent petitioners’ daughters became interested in horses so petitioners and their family got deeply involved with horses jill and claire’s involvement with horses became a family event where mrs prieto would often be ringside organizing lunches and dinners and dr prieto would do his medical charts and watch jill and claire ride the horses as with swimming and dancing petitioners’ children became deeply involved with horseback riding by petitioners owned three ponies for their daughters to ride prior to date the date the activity in question commenced jill and claire competed in horse shows petitioners became interested in starting the horse activity because of the recreational riding and showing activities that - claire and jill had participated in since prior to when jill and claire got involved with horses mrs prieto had no experience with show jumpers or showing horses petitioners told jill and claire if they wanted to participate in horseback riding and perhaps compete on a high level then petitioners would start the horse activity b startup starting in date petitioners engaged in a horse activity under the name fordham farms that included purchasing training showing and selling hunter jumper and egquitation horses none of the horses in the horse activity were held for breeding or bred hunter is a category of horse competition that grades each horse on its form style and technique as the horse competes on a course of multiple hurdles jumper is a category of horse competition that grades the horse and rider on their ability to jump fences cleanly and guickly the courses have tight turns and angled fences making the jumps more difficult than those in the hunter category grand prix jumper is a category of horse competition that also grades each horse on its ability to jump fences cleanly and guickly however the courses are of a higher difficulty than in the jumper category higher fences multiple hurdles etc equitation is a category of horse competition -- - that grades each rider on his form petitioners’ daughters mostly competed in equitation events petitioners used the same ponies that their children rode for pleasure to start the horse activity at the start of the horse activity petitioners purchased welsh ponies for the horse activity they chose welsh ponies because that was the type of horse their daughters were riding when they first started the horse activity petitioners talked to veterinarians trainers and other owners and read periodicals about hunter and jumper horses petitioners also owned books about ponies hunters and jumpers petitioners attended seminars clinics and award banquets put on by horse organizations cc employees hired by petitioners around date petitioners hired joe norick to be the horse activity’s trainer in the middle of petitioners hired nicole shahinian nicole to ride their horses shortly thereafter petitioners decided to replace mr norick with a new trainer one of the reasons petitioners decided to replace mr norick was because jill and claire could not ride the horses petitioners owned petitioners replaced mr norick with nicole at this time nicole was responsible for training the horses giving their daughters lessons and supervising all aspects of the horse activity including supervising people - j- petitioners hired to clean the stalls and groom braid and feed the horses nicole’s background was as a junior rider she had no experience as a trainer or running a business at this time nicole had just turned years old petitioners hired other people besides mr norick and nicole to work in the horse activity petitioners hired scott wilson as an assistant trainer bill nissen as veterinarian ms sasaki as bookkeeper patrick hurley as accountant for the horse activity ’ and carlos soriano as a groom at horse shows when the horse activity needed extra help petitioners hired people to braid the horses horseshoers and a night watchman petitioners sent the horse activity’s records to ms sasaki to sort the records into separate file folders and each year petitioners received a box from ms sasaki with the records sorted ms sasaki also inputted the financial records of the horse activity onto a computer petitioners reviewed the books_and_records of the horse activity and their tax returns d how petitioners conducted the activity petitioners created a logo for the horse activity and had business cards and stationery that bore this logo petitioners also used envelopes bearing the name fordham farms junior refers to riders under years old petitioners had a separate accountant jay witt who prepared their individual income_tax returns --- - petitioners did not have a written business plan or make a budget for the horse activity petitioners did not have bills of sale for every horse they owned some of the bills of sale for horses were in petitioners’ names rather than the name of the horse activity petitioners insured only some of their horses petitioners would not force people to pay money owed to them jill and claire advised petitioners which horses to purchase and sell the horse activity’s opening balance_sheet for listed several horses as assets that had been reported as sold or as dying in this opening balance_sheet also listed cody williams as an asset cody williams is not a horse he is a person petitioners placed an advertisement in a horse show program that pictured jill and claire riding horses wished them good luck in and congratulated them on their equitation medals and participation in the marshal-sterling children’s jumper league petitioners also placed one advertisement ina publication called horse’s international petitioners kept records called business goals for and petitioners came up with these goals these goals were informal ideas that petitioners hoped to implement some of the goals for were leasing or selling make believe selling fashion page developing desire me and - selling it for either dollar_figure as a pre-green or dollar_figure to dollar_figure as a first year green hunter and selling rising sun for dollar_figure to dollar_figure other goals were more general such as purchasing and developing a grand prix horse and a junior jumper increasing the number of horses shown and increasing the use of trucks to transport horses petitioners did not sell fashion page in petitioners did sell make believe desire me and rising sun in the sale price and petitioners’ original purchase_price of each of these horses was as follows horse purchase_price sale price make believe dollar_figure dollar_figure desire me big_number big_number rising sun big_number petitioners' goals for were more general than those for they included increasing hauling income increasing their client base developing their horses purchasing junior jumper and equitation horses getting their horses to the shows and having nicole stay on as their trainer eb boarding the horses the horses and all other items necessary for the horse activity were maintained at the following locations all located in california date sec_5 -- - -- - -- - boarding facility portola valley training center pebble beach equestrian center portola valley training center hidden valley ranch location portola valley pebble beach portola valley hidden valley category entry fees show costs the boarding facility in portola valley was a 30-minute drive from petitioners’ home in san mateo california the boarding facility in pebble beach was a1 to 2-hour drive from home petitioners’ rather than drive to pebble beach petitioners rented a house near pebble beach california where petitioners and their children would stay on weekends they visited the boarding facility hidden valley is in southern california and was not near petitioners home nicole recommended to petitioners that they move their horses from northern california to southern california when petitioners moved their horses to southern california in date nicole moved in with her then boyfriend and future husband who at the time lived in southern california f expenses losses agi the total entry fees and show costs reported by petitioners for the horse activity were as follows dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number reimbursements big_number big_number big_number big_number big_number big_number big_number big_number big_number excluding the average yearly entry fee and show cost expense of the horse activity was dollar_figure during the years in issue petitioners showed the horses they owned at least times in petitioners’ horses that were serviceable were in the ring at shows petitioners attended in petitioners’ horse named fran’s guy was in the ring at horse shows one to two times per show attended and was in the ring at least times over the course of the year this meant that during petitioners entered their horses in at least shows petitioners reported the following ordinary_income and losses from the horse activity year ordinary_income loss dollar_figure big_number big_number big_number big_number big_number big_number petitioners incurred dollar_figure of losses through and dollar_figure of losses through during these years the loss from the horse activity averaged dollar_figure excluding the losses averaged dollar_figure petitioners reported the following adjusted_gross_income agi after excluding the losses horse activity from through dollar_figure g during the years in issue year year petitioners petitioners’ agi dollar_figure big_number big_number big_number big_number big_number big_number big_number and ordinary_income reported by the readjusted agi is as follows readjusted agi petitioners’ dollar_figure big_number big_number big_number big_number big_number big_number attempts to cut costs readjusted agi averaged petitioners spoke with nicole about cutting the horse activity’s costs and increasing its income petitioners however fact that the horse activity was losing money informed nicole of the amount of the losses hundreds of thousands of dollars only discussed with nicole the petitioners never which totaled h personal nature of activity elements of pleasure during the years in issue petitioners and their children spent almost every weekend with the horses dr prieto mrs prieto jill and claire used the weekends spent with the horses as their time to unwind jill and claire would ride and take lessons on the horses jill and claire enjoyed riding horses mrs prieto also rode the horses in addition to watching their daughters compete at the horse shows petitioners attended hospitality tents located at the horse shows in date petitioners sold a horse named browning in a letter thanking the purchaser of browning for buying the horse petitioners wrote that they would be using the money from this transaction to purchase a quality junior jumper for their daughter jill dr prieto only did simple tasks for the horse activity he felt that his college and medical education entitled him not to muck the stalls during the years in issue mrs prieto claire and jill were members of the following horse organizations the american horse shows association the pacific horse show association the california professional horsemen’s association the united_states equestrian team and the norcal hunter jumper association in to muck means to clear of manure or filth merriam webster’s collegiate dictionary 10th ed order for claire and jill to compete in horse shows they had to be members of these organizations i source of money for the activity initially petitioners had a sufficient amount in savings accumulated to fund the startup of the horse activity at times however the horse activity had cash shortages and petitioners needed extra money to purchase horses on these occasions petitioners borrowed money from dr prieto’s medical practice line of credit and transferred funds out of the medical practice bank accounts to provide working_capital for the horse activity j end of the activity as of date petitioners were closing up the horse activity at that time jill was and was in belgium since date working with horses and claire was opinion the horse activity sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the u s court_of_appeals for the ninth circuit to which an - appeal in this case would lie has held that for a deduction to be allowed under sec_162 or sec_212 or a taxpayer must establish that he engaged in the activity with the primary predominant or principal purpose and intent of realizing an economic profit independent of tax savings see 4_f3d_709 9th cir affg tcmemo_1991_212 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 the expectation of profit need not have been reasonable but it must be bona_fide see 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking to all the surrounding facts and circumstances golanty v commissioner supra pincite sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer's mere after-the-fact statement of intent indep elec supply inc v commissioner supra 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs petitioners bear the burden_of_proof rule a cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date continued -- - sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer's profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive and the number of factors for or against the taxpayer 1s not necessarily determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others see sec_1_183-2 income_tax regs cf 70_tc_715 affd 615_f2d_578 2d cir the evidence submitted to the court establishes that petitioners’ primary predominant or principal motive for engaging in the horse activity was not for profit continued petitioners do not contend that their examination began after date or that sec_7491 is applicable to their case a manner in which the activity is conducted petitioners hired professionals to keep books_and_records and to prepare their returns they also hired professionals to work in the horse activity as grooms braiders horseshoers and veterinarian while these facts weigh in petitioners favor they are not the only facts presented to the court while petitioners did keep records they did not have bills of sale for all their horses and the records appear to be faulty dr prieto could not explain why the show costs and entry fees were so low for mrs prieto testified that they understated the horse activity’s show costs for we agree even though they had records reporting substantial losses petitioners never developed a written business plan or made a budget dr and mrs prieto testified that the business plan of the horse activity was to buy train develop show and sell horses this is not a plan this is merely a statement of what the horse activity did while petitioners wrote out business goals for and they never developed a plan to achieve these goals petitioners claimed to have hired other riders such as annalee bennet to show the horses the horse show entry forms for and list only petitioners’ daughters and nicole as we note that the likely effect of this understatement was to create the appearance of a profit for the horse activity for when none in fact existed -- - riders of petitioners’ horses ms bennet was not called as a witness we infer that her testimony would not have been favorable to petitioners see 6_tc_1158 affd 162_f2d_513 10th cir petitioners did not attempt to collect debts owed to them additionally when petitioners fired mr norick they replaced him with nicole who was years old at the time and although she had been a junior rider had no experience as a trainer or running a business furthermore petitioners decided which horses to buy and sell based upon which horses their daughters wanted petitioners further rely on the testimony of russell stewart to support the conclusion that they conducted the horse activity in a businesslike manner mr stewart was qualified as an expert in his knowledge of and in judging grand prix jumper hunter and egquitation horses subsequent to the years in issue mr stewart rode petitioners’ horses and transported petitioners’ horses he did not review petitioners’ books_and_records furthermore all the facts for mr stewart’s report were supplied by petitioners or their representatives the purpose of expert testimony is to assist the trier of fact to understand evidence that will determine the fact in issue see 92_tc_101 we do not find mr stewart’s conclusory report to be of any assistance to the court and accordingly disregard it on the whole we conclude that this factor weighs against petitioners b expertise of petitioners and their advisers dr prieto had no significant experience with horses prior to starting the horse activity mrs prieto’s only experience with horses was riding them as a child and a teenager petitioners claimed to have talked with many professionals before entering the horse activity these conversations however mainly focused on the fact that a person could make a lot of money or lose a lot of money buying and selling horses petitioners did not discuss how to conduct the horse activity to make it profitable how to train the horses or how to manage the horse activity other than being advised to get a trainer petitioners received no useful advice before beginning the horse activity this factor also weighs against petitioners cc time and effort expended by petitioners mrs prieto claimed to work hours a week and dr prieto claimed to work to hours a week in the horse activity other than petitioners’ self-serving conclusory statements there is no evidence to support this assertion dr prieto is an orthopedic surgeon mrs prieto works in his office and spends a considerable amount of time doing so according to nicole - - during the workweek petitioners were not usually with the horses accordingly we do not accept petitioners’ testimony see 338_f2d_602 9th cir affg 41_tc_593 87_tc_74 accordingly this factor also weighs against petitioners d the activity’s history of income or loss a record of substantial losses over several years may be indicative of the absence of a profit_motive golanty v commissioner t c pincite as was noted by the court on the record at trial the losses are large enough to be described as substantial or huge the only year petitioners did not report a loss is this appears to be due to the incorrect reporting of expenses for that year and as we noted supra the likely effect of the understatement of expenses was to create the appearance of a profit for the horse activity when none in fact existed petitioners’ losses from through averaged well over dollar_figure per year furthermore petitioners’ history of losses belies any notion that it was operated for profit while a person may start out with a bona_fide expectation of profit even if it is unreasonable there is a time when in light of the recurring losses the bona fides of that expectation must cease see 224_f3d_16 1st cir affg tcmemo_1999_92 this factor also weighs against petitioners --- - eb petitioners’ financial status substantial income from sources other than the activity in guestion particularly if the activity's losses generate substantial tax benefits may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs from through petitioners’ net profit from dr prieto’s medical practice averaged dollar_figure this factor weighs against petitioners fe brlements of personal pleasure the absence of personal pleasure or recreation relating to the activity in question may indicate the presence of a profit objective sec_1_183-2 income_tax regs petitioners and their children derived substantial amounts of pleasure from the horse activity based on the facts of this case we find that this factor weighs against petitioners g additional facts the following additional facts also support our conclusion that the horse activity was not entered with the primary predominant or principal purpose of making a profit the evidence established that petitioners’ daughters mainly rode the horses in equitation competitions equitation competitions grade the rider and not the horse dr prieto also testified that he went to the horse shows to watch his daughters compete dr prieto testified that petitioners never purchased horses -- - for their children and that they never told anyone that the horses were for their children his testimony however was impeached by a letter petitioners wrote in which they state that they were using money specifically to buy a horse for jill the fact that petitioners did not purchase horses in their daughters’ names is unpersuasive additionally within months of jill’s leaving the country and claire’s turning petitioners terminated the horse activity h conclusion after reviewing the entire record we conclude that petitioners did not engage in the horse activity with the primary predominant or principal purpose and intent of making a profit within the meaning of sec_183 sec_6662 penalty sec_6662 imposes a penalty on an underpayment_of_tax required to be shown on a return sec_6664 provides that no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances see sec_1_6664-4 income_tax regs reliance on the advice of an accountant may demonstrate reasonable_cause and good_faith see id - - respondent argues that petitioners’ treatment of the horse activity’s expenditures as business expenditures was negligent or an intentional disregard of rules or regulations we conclude that petitioners reasonably and in good_faith relied on their accountants to determine whether petitioners as a legal matter were entitled to deduct the horse activity’s expenses ’ accordingly petitioners are not liable for the accuracy-related_penalties for and in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule ’ mr hurley the accountant for the horse activity specialized in preparing tax returns for people who operated horse activities petitioners gave him all the records prepared by the horse activity’s bookkeeper and all the relevant facts so that mr hurley could prepare the tax returns for the horse activity
